 


114 HR 1589 IH: To prohibit the use of funds by the Secretary of the Interior to make a final determination on the listing of the northern long-eared bat under the Endangered Species Act of 1973.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1589 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mrs. Noem introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To prohibit the use of funds by the Secretary of the Interior to make a final determination on the listing of the northern long-eared bat under the Endangered Species Act of 1973. 
 
 
1.Northern long-eared bat 
(a)ProhibitionThe Secretary of the Interior shall not use any funds otherwise available to the Secretary to make a final determination on the listing of the northern long-eared bat (Myotis septentrionalis) pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533). (b)Relationship to other lawThe Secretary of the Interior shall not be considered to be in violation of section 4(b)(6) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(6)), for failure to publish a final regulation in accordance with this section. 
 
